DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendment to Claim 7 has overcome claim objection previously set forth in non-final office action dated 07/06/2022. Therefore, the objection has been withdrawn.
The Applicant originally submitted Claims 1-20 in the application. In the present response, the Applicant amended Claims 1, 7, 9, 12 and 17, added new Claims 21 and cancelled Claim 13. Accordingly, Claims 1-12 and 14-21 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 09/06/2022, with respect to rejection of Claim 12 under 35 U.S.C. § 102(a)(1) and claims 1 and 17 under 35 U.S.C. § 103 have been considered and are persuasive. Therefore, the rejection has been withdrawn. 
However, upon further search and consideration, a new grounds of rejection has been set forth below necessitated by Applicant amendment to Claims 1, 12 and 17.  
Claim Objections
Claim 16 is objected to because of the following Claim dependence informalities: 
● In Claim 16, Line 1, “Claim 13” should be changed to read - - Claim 12 - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 12 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Yi et al (US 2018/0145033). 
Regarding Claim 12, Yi (In Fig 9) discloses an electronic component-embedded substrate (100A) comprising: 
a core layer (121a/121b); 
a plurality of first cavities (cavity between 121a/121b accommodating 133) disposed in the core layer (121a/121b), (Fig 9); 
a first wiring layer (152) disposed on one surface of the core layer (121a/121b), (Fig 9); 
a heat dissipating member (133), (¶ 89, 1-14) embedded in at least a portion of the plurality of first cavities (cavity between 121a/121b accommodating 133), wherein at least a portion of the heat dissipating member (133) includes a second cavity (cavity accommodating 132a/132b/132c/132d), (Fig 9); and 
an electronic component (132a/132b/132c/132d) embedded in at least the portion of the plurality of first cavities (cavity between 121a/121b accommodating 133), and at least a portion of the electronic component (132a/132b/132c/132d) is disposed in the second cavity (cavity accommodating 132a/132b/132c/132d), wherein a side surface of the portion of the electronic component (cavity accommodating 132a/132b/132c/132d) is spaced apart from a wall of the second cavity (cavity accommodating 132a/132b/132c/132d), (Fig 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 11 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Yi in view of Samejima et al (US 2012/0279765).
Regarding Claim 1, Yi (In Fig 9) discloses an electronic component-embedded substrate (100A) comprising: 
a core layer (121a/121b); 
a first cavity (cavity between 121a/121b accommodating 133) disposed in the core layer (121a/121b), (Fig 9); 
a heat dissipating member (133), (¶ 89, 1-14) disposed in the first cavity (cavity between 121a/121b accommodating 133) and having a second cavity (cavity accommodating 132a/132b), (Fig 9), and 
an electronic component (132a/132b) disposed in the second cavity (cavity accommodating 132a/132b), wherein a side surface of the electronic component (132a/132b) is spaced apart from a wall of the second cavity (cavity accommodating 132a/132b), (Fig 9).
However Yi does not disclose wherein the heat dissipating member includes a carbon fiber reinforced polymer (CFRP).
Instead Samejima (In Figs 9-11) teaches wherein the heat dissipating member (CFRP, ¶ 79, II. 6-8) includes a carbon fiber reinforced polymer (CFRP), (¶ 79, II. 6-8), (Figs 9-11).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with Samejima with the heat dissipating member includes a carbon fiber reinforced polymer (CFRP) to benefit from easily diffusing the heat generated from components (Samejima, ¶ 79, II. 6-8).
Regarding Claim 11, Yi in view of Samejima discloses the limitations of Claim 1, however YI (In Fig 9) further discloses wherein the second cavity (cavities in 133 where 132a/132b are accommodated within) is provided in plural in the heat dissipating member (133), and 20the electronic component (132a/132b) is disposed in each of the plurality of second cavities (Fig 9).
Regarding Claim 14, Yi discloses the limitations of Claim 12, however Yi does not disclose wherein the heat dissipating member includes a carbon fiber reinforced polymer (CFRP).
Instead Samejima (In Figs 9-11) teaches wherein the heat dissipating member (CFRP, ¶ 79, II. 6-8) includes a carbon fiber reinforced polymer (CFRP), (¶ 79, II. 6-8), (Figs 9-11).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with Samejima with the heat dissipating member includes a carbon fiber reinforced polymer (CFRP) to benefit from easily diffusing the heat generated from components (Samejima, ¶ 79, II. 6-8).
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Yi in view of Samejima and further in view of Sato et al (US 2013/0319740).
Regarding Claim 2, Yi in view of Samejima discloses the limitations of Claim 1, however Yi as modified does not disclose where in the electronic component-embedded substrate further comprising a first encapsulant disposed on one 15surface of the core layer to be disposed in at least a portion of the first cavity, and covering at least a portion of the heat dissipating member.
Instead Sato (In Fig 12) teaches where in the electronic component-embedded substrate (electronic component built-in substrate, ¶ 3, II. 1-3) further comprising a first encapsulant (30a) disposed on one 15surface of the core layer (12) to be disposed in at least a portion of the first cavity (cavity where 20/22 are accommodated within), and covering at least a portion of the heat dissipating member (22, 22 made of metal to conduct electricity, could also be considered as being able to dissipate heat away from 20).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with Samejima and further with Sato with the component-embedded substrate further comprising a first encapsulant disposed on one surface of the core layer and a portion of the first cavity and covering a portion of the heat dissipating member to benefit from establishing a state where the chip capacitor 20 being buried in the first inner auxiliary insulated layer  (Sato, ¶ 79, II. 4-9).
Claims 3-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Yi in view of Samejima further in view of Sato and further in view of Koyanagi (US 2015/0201484).
Regarding Claim 3, Yi in view of Samejima and further in view of Sato discloses the limitations of Claim 2, however Yi as modified does not disclose wherein the electronic component-embedded substrate 20further comprising a heat dissipation via penetrating through at least a portion of the first encapsulant and disposed adjacent to the heat dissipating member.
Instead Koyanagi (In Fig 1A) teaches wherein the electronic component-embedded substrate (11) 20further comprising a heat dissipation via (53), (¶ 35, II. 12-18, ¶ 55, II. 1-13) penetrating through at least a portion of the first encapsulant (51) and disposed adjacent to the heat dissipating member (32), (¶ 35, II. 12-18, ¶ 55, II. 1-13), (Fig 1A).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with Samejima further with Sato and further with Koyanagi with the electronic component-embedded substrate further comprising a heat dissipation via penetrating through a portion of the first encapsulant and disposed adjacent to the heat dissipation member to benefit from dissipating the heat of the chip capacitor (Koyanagi, ¶ 35, II. 12-18, ¶ 55, II. 1-13).
Regarding Claim 4, Yi in view of Samejima further in view of Sato and further in view of Koyanagi discloses the limitations of Claim 3, however Yi as modified does not disclose wherein one end of the heat dissipation via is in contact DB1/ 121610844.1 Page 59with the heat dissipating member, wherein a width of the one end of the heat dissipation via is greater than a width of the other end of the heat dissipation via.
Instead Koyanagi (In Fig 1A) further teaches wherein one end of the heat dissipation via (53) is in contact DB1/ 121610844.1Page 59with the heat dissipating member (32), (¶ 35, II. 12-18), (Fig 1A) wherein a width of the one end of the heat dissipation via (53) is greater than a width of the other end of the heat dissipation via (53), (Fig 1A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with Samejima further with Sato and further with Koyanagi with one end of the heat dissipation via being in contact with the heat dissipation member and the width of one end of the heat dissipation via being greater than the width of the other end to benefit from dissipating the heat of the chip capacitor (Koyanagi, ¶ 35, II. 12-18, ¶ 55, II. 1-13).
Regarding Claim 5, Yi in view of Samejima further in view of Sato and further in view of Koyanagi discloses the limitations of Claim 3, however Yi as modified does not disclose wherein at least a portion of the heat dissipating member is in contact with an inner wall of the heat dissipation via.
Instead Koyanagi (In Fig 1A) further teaches wherein at least a portion of the heat dissipating member (32) is in contact with an inner wall of the heat dissipation via (53), (¶ 35, II. 12-18), (Fig 1A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with Samejima further with Sato and further with Koyanagi with a portion of the heat dissipating member being in contact with an inner wall of the heat dissipation via to benefit from dissipating the heat of the chip capacitor (Koyanagi, ¶ 35, II. 12-18, ¶ 55, II. 1-13).
Regarding Claim 6, Yi in view of Samejima further in view of Sato and further in view of Koyanagi discloses the limitations of Claim 5, however Yi as modified does not disclose wherein the heat dissipation via has a bar-via shape.
Instead Koyanagi (In Fig 1A) further teaches wherein the heat dissipation via (53) has a bar-via shape (Fig 1A). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with Samejima further with Sato and further with Koyanagi with the heat dissipation via having a bar-via shape to benefit from dissipating the heat of the chip capacitor (Koyanagi, ¶ 35, II. 12-18, ¶ 55, II. 1-13).
Regarding Claim 7, Yi in view of Samejima and further in view of Sato discloses the limitations of Claim 2, however Yi as modified does not disclose wherein the electronic component-embedded substrate further comprising a second encapsulant disposed on the other surface of the core layer opposing the one surface thereof, wherein the second encapsulant is disposed in at least a portion of the second cavity and covers at least a portion of 20the electronic component.
Instead Koyanagi (In Fig 1A) teaches wherein the electronic component-embedded substrate (11) further comprising a second encapsulant (41) disposed on the other surface of the core layer (21) opposing the one surface thereof (Fig 1A), wherein the second encapsulant (41) is disposed in at least a portion of the second cavity (cavity within 32 where 31 is accommodated within) and covers at least a portion of 20the electronic component (31).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with Samejima further with Sato and further with Koyanagi with a second encapsulant disposed on other surface of the core layer and disposed in a portion of the second cavity and covering a portion of the electronic component to benefit from covering the exposed surfaces of the core substrate and protecting wiring pattern formed on via wires extending through the insulation layer that are electrically connected to connection terminal of the chip capacitor (Koyanagi, ¶ 27, II. 1-5, ¶ 47, II. 1-5).
Regarding Claim 8, Yi in view of Samejima further in view of Sato and further in view of Koyanagi discloses the limitations of Claim 7, however Yi as modified does not disclose wherein the electronic component-embedded substrate further comprising: first and second wiring layers disposed on the one surface 25and the other surface of the core layer, respectively; and DB1/ 121610844.1 Page 60first and second vias penetrating through at least portions of the first and second encapsulants, respectively, wherein the first and second encapsulants cover at least portions of the first and second wiring layers, respectively.
Instead Koyanagi (In Fig 1A) further teaches wherein the electronic component-embedded substrate (11) further comprising: first (27) and second (26) wiring layers disposed on the one surface 25and the other surface of the core layer (21) respectively (Fig 1A); and DB1/ 121610844.1 Page 60first (53/54) and second (43/44) vias penetrating through at least portions of the first (51) and second (41) encapsulants, respectively (Fig 1A), wherein the first (51) and second (41) encapsulants cover at least portions of the first (27) and second wiring layers (26), respectively (Fig 1A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with Samejima further with Sato and further with Koyanagi with a first and a second wiring layers disposed on the one surface and the other surface of the core layer and a first and a second via penetrating through portions of the first and second encapsulant and with encapsulant covering portions of the first and second wiring to benefit from to benefit from covering the exposed surfaces of the core substrate and protecting wiring pattern formed on via wires extending through the insulation layer that are electrically connected to connection terminal of the chip capacitor (Koyanagi, ¶ 27, II. 1-5, ¶ 47).
Regarding Claim 9, Yi in view of Samejima further in view of Sato and further in view of Koyanagi discloses the limitations of Claim 8, however Yi as modified does not disclose wherein the electronic component-embedded substrate further comprising a through-via penetrating through the core layer and disposed to surround the first cavity, wherein the through-via connects the first and second 10wiring layers to each other.
Instead Koyanagi (In Fig 1A) further teaches wherein the electronic component-embedded substrate (11) further comprising a through-via (33/33) penetrating through the core layer (21) and disposed to surround the first cavity (22), wherein the through-via (33/33) connects the first (27) and second (26) 10wiring layers to each other (Fig 1A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with Samejima further with Sato and further with Koyanagi a through-via penetrating through the core layer and disposed to surround the first cavity and connecting the first and second wiring layers to each other to benefit from to benefit from covering the exposed surfaces of the core substrate and protecting wiring pattern formed on via wires extending through the insulation layer that are electrically connected to connection terminal of the chip capacitor while transmitting heat from the wiring pattern to substrate dissipating more heat from the chip capacitor to the substrate (Koyanagi, ¶ 27, II. 1-5, ¶ 47, II. 1-5, ¶ 55, II. 1-13).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Yi in view of Samejima and further in view of Miyazaki et al (US 2006/0255440).
Regarding Claim 10, Yi in view of Samejima discloses the limitations of Claim 1, however Yi as modified does not disclose wherein the electronic component-embedded substrate further comprising an adhesive film disposed between a lower surface of the second cavity and the electronic 15component.
Instead Miyazaki (In Fig 3b) further discloses wherein the electronic component-embedded substrate (20) further comprising an adhesive film (heat conductive adhesive, ¶ 56, II. 6-9) disposed between a lower surface of the second cavity (cavity where 25 is accommodated within), (Fig 3b) and the electronic 15component (25).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with Samejima and further with Miyazaki with an adhesive film disposed between a lower surface of the second cavity and the electronic component to benefit from allowing heat to escape efficiently to core member (Miyazaki, ¶ 56, II. 9-15).
Claims 15 and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Yi in view of KO et al (US 2020/0196446).
Regarding Claim 15, Yi discloses the limitations of Claim 12, however Yi does not disclose wherein the electronic component-embedded substrate 20further comprising a heat dissipation via penetrating through the plurality of first cavities, wherein at least a portion of a side surface of the heat dissipating member is in contact with an inner wall of the heat dissipation via.
Instead KO (In Fig 1) teaches wherein the electronic component-embedded substrate20 (printed circuit board, ¶ 94, II. 1-3) further comprising a heat dissipation via (V1) penetrating through the plurality of first cavities (cavities in 410 where V1/V1 are accommodated within), wherein at least a portion of a side surface of the heat dissipating member (230), (230 made of metal to conduct electricity, could also be considered as being able to dissipate heat away from 200) is in contact with an inner wall of the heat dissipation via (V1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with KO with a heat dissipation via penetrating through plurality of first cavities and with a portion of a side surface of the heat dissipating member being in contact with an inner wall of the heat dissipation via to benefit from electrically connecting to terminal of the chip capacitor while transmitting heat from the wiring pattern and dissipating more heat from the chip capacitor (Koyanagi, ¶ 55, II. 1-13).
Regarding Claim 17, Yi (In Fig 9) discloses an electronic component-embedded substrate (100A) comprising: 
a core layer (121a/121b); 
a first cavity (cavity between 121a/121b accommodating 133) disposed in the core layer (121a/121b), (Fig 9); 
a heat dissipating member (133), (¶ 89, 1-14) disposed in the first cavity (cavity between 121a/121b accommodating 133) and having a second cavity (cavity accommodating 132a/132b), (Fig 9); 
an electronic component (132a/132b) disposed in the second cavity (cavity accommodating 132a/132b), (Fig 9), wherein a side surface of the electronic component (132a/132b) is spaced apart from a wall of the second cavity (cavity accommodating 132a/132b), (Fig 9)via.
However Yi does not disclose wherein a first heat dissipation via penetrating through the first cavity and being in contact with the heat dissipating member.
Instead KO (In Fig 1) teaches wherein a first heat dissipation via (V1) penetrating through the first cavity (cavities in 410 where V1 are accommodated within) and being in contact with the heat dissipating member (230), (230 made of metal to conduct electricity, could also be considered as being able to dissipate heat away from 200).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with KO with a heat dissipation via penetrating through the first cavity and being in contact with heat dissipating member to benefit from electrically connecting to terminal of the chip capacitor while transmitting heat from the wiring pattern and dissipating more heat from the chip capacitor (Koyanagi, ¶ 55, II. 1-13).
Regarding Claim 18, Yi in view of KO discloses the limitations of Claim 17, however Yi as modified does not disclose wherein the electronic component-embedded substrate further comprising a first encapsulant disposed in at least a portion of the first cavity, wherein the heat dissipating member is disposed in the first encapsulant, and 25the first heat dissipation via penetrates through the DB1/ 121610844.1 Page 63first encapsulant.
Instead KO (In Fig 1) further teaches wherein the electronic component-embedded substrate (printed circuit board, ¶ 94, II. 1-3) further comprising a first encapsulant (410) disposed in at least a portion of the first cavity (cavities in 410 where V1/V1 are accommodated within), wherein the heat dissipating member (230) is disposed in the first encapsulant (410), (Fig 1), and 25the first heat dissipation via (V1) penetrates through the DB1/ 121610844.1 Page 63first encapsulant (410).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with KO with a first encapsulant disposed in a portion of the first cavity and heat dissipating member being disposed in the first encapsulant and the first heat dissipating via penetrating through the first encapsulant to benefit from covering the exposed surfaces of the core substrate and protecting wiring pattern formed on via wires extending through the insulation layer that are electrically connected to connection terminal of the chip capacitor while transmitting heat from the wiring pattern to substrate dissipating more heat from the chip capacitor to the substrate (Koyanagi, ¶ 27, II. 1-5, ¶ 47, II. 1-5, ¶ 55, II. 1-13).
Regarding Claim 19, Yi in view of KO discloses the limitations of Claim 18, however Yi as modified does not disclose wherein the electronic component-embedded substrate further comprising a second heat dissipation via 5penetrating into the first encapsulant to be in contact with the heat dissipating member, wherein the second heat dissipation via and the electronic component are disposed on opposing sides of a bottom of the second cavity.
Instead KO (In Fig 1) further teaches wherein the electronic component-embedded substrate (printed circuit board, ¶ 94, II. 1-3) further comprising a second heat dissipation via (V1) 5penetrating into the first encapsulant (410) to be in contact with the heat dissipating member (230), wherein the second heat dissipation via (V1) and the electronic component (200) are disposed on opposing sides of a bottom of the second cavity (cavity in 230 where 200 are accommodated within), (Fig 1), (it should be noted that a bottom or a top without a frame of reference does not define the direction as the prior art device could be turned on its side to cover the Claim language).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with KO a second heat dissipation via penetrating into the first encapsulant to be in contact with heat dissipating member and the second heat dissipation via and the electronic component being disposed on opposing sides of a bottom of the second cavity to benefit from transmitting heat from the wiring pattern and dissipating more heat from the chip capacitor (Koyanagi, ¶ 55, II. 1-13).
Claims 16 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Yi in view of KO and further in view of Koyanagi.
Regarding Claim 16, Yi discloses the limitations of Claim 12, however Yi does not disclose wherein the electronic component-embedded substrate further comprising: a first encapsulant disposed on one surface of the core layer and in at least a portion of the plurality of first cavities; 5and a second encapsulant disposed on the other surface of the core layer and in at least a portion of the second cavity.
Instead KO (In Fig 1) teaches wherein the electronic component-embedded substrate (printed circuit board, ¶ 94, II. 1-3) further comprising: a first encapsulant (140) disposed on one surface of the core layer (100) and in at least a portion of the plurality of first cavities (cavities in 410 where V1/V1 are accommodated within).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with KO with a first encapsulant disposed on one surface of the core layer and a portion of plurality of first cavities to benefit from covering the exposed surfaces of the core substrate and protecting wiring pattern formed on via wires extending through the insulation layer that are electrically connected to connection terminal of the chip capacitor (Koyanagi, ¶ 27, II. 1-5, ¶ 47, II. 1-5).
However Yi as modified does not disclose wherein5 a second encapsulant disposed on the other surface of the core layer and in at least a portion of the second cavity.
Instead Koyanagi teaches wherein5 a second encapsulant (41) disposed on the other surface of the core layer (21) and in at least a portion of the second cavity (cavity within 32 where 31 is accommodated within).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with KO and further with Koyanagi with a second encapsulant disposed on other surface of the core layer and a portion of the second cavity to benefit from covering the exposed surfaces of the core substrate and protecting wiring pattern formed on via wires extending through the insulation layer that are electrically connected to connection terminal of the chip capacitor (Koyanagi, ¶ 27, II. 1-5, ¶ 47, II. 1-5).
Regarding Claim 20, Yi in view of KO discloses the limitations of Claim 18, however Yi as modified does not disclose wherein the electronic component-embedded substrate further comprising a second encapsulant disposed on in at least a portion of the second cavity.
Instead Koyanagi teaches wherein the electronic component-embedded substrate (11) further comprising a second encapsulant (41) disposed on in at least a portion of the second cavity (cavity within 32 where 31 is accommodated within).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with KO and further with Koyanagi with a second encapsulant disposed on in a portion of the second cavity to benefit from covering the exposed surfaces of the core substrate and protecting wiring pattern formed on via wires extending through the insulation layer that are electrically connected to connection terminal of the chip capacitor (Koyanagi, ¶ 27, II. 1-5, ¶ 47, II. 1-5).
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Yi in view of Miyazaki.
Regarding Claim 21, Yi discloses the limitations of Claim 12, however Yi does not disclose wherein the electronic component-embedded substrate further comprising an adhesive film disposed between a lower surface of the second cavity and the electronic component.
Instead Miyazaki (In Fig 3b) teaches wherein the electronic component-embedded substrate (20) further comprising an adhesive film (heat conductive adhesive, ¶ 56, II. 6-9) disposed between a lower surface of the second cavity (cavity where 25 is accommodated within), (Fig 3b) and the electronic component (25).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yi with Miyazaki with an adhesive film disposed between a lower surface of the second cavity and the electronic component to benefit from allowing heat to escape efficiently to core member (Miyazaki, ¶ 56, II. 9-15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835 

/ZACHARY PAPE/Primary Examiner, Art Unit 2835